                                                               HON. RICHARD A. JONES
 1
 2
 3                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 4                                      AT SEATTLE
 5
     UNITED STATES OF AMERICA,                   ) No. CR18-306-RAJ
 6                                               )
                     Plaintiff,                  )
 7                                               ) ORDER FOR DCR EVALUATION
                v.                               )
 8                                               )
     LEVI ROYAL,                                 )
 9                                               )
                     Defendant.                  )
10                                               )
11          THE COURT has considered the stipulated request for a Designated Crisis
12   Responder (DCR) working with King County Crisis and Commitment Services to meet
13   with Levi Royal at the lockup unit of the United States Federal District Courthouse at
14   700 Stewart Street in Seattle, Washington, for the purposes of completing a mental
15   health evaluation.
16          IT IS NOW ORDERED that the parties’ stipulated motion (Dkt. #50) is
17   GRANTED and a Designated Crisis Responder shall evaluate Mr. Royal for possible
18   civil commitment pursuant to RCW 71.05 and provide a copy of its findings and report
19   to the District Court.
20          IT IS FURTHER ORDERED that a Designated Crisis Responder shall be
21   permitted to enter the lockup area of the Federal Courthouse on April 24, 2019 at 12:00
22   pm in order to execute this mental health evaluation.
23          DATED this 22nd day of April, 2019.
24
25
                                                     A
26                                                   The Honorable Richard A. Jones
                                                     United States District Judge

                                                               FEDERAL PUBLIC DEFENDER
       ORDER FOR DCR EVALUATION                                   1601 Fifth Avenue, Suite 700
       (Levi Royal, CR18-306-RAJ) - 1                               Seattle, Washington 98101
                                                                               (206) 553-1100
